MEMORANDUM **
The claim of Defendant-Appellant Eric Thomas Friedlander (“Friedlander”) that the district court was obligated to hold an evidentiary hearing on his motion to suppress fails because his moving papers were not sufficiently specific and detailed so as to “enable the court to conclude that contested issues of fact going to the validity of the search are in issue.” United States v. Walczak, 783 F.2d 852, 857 (9th Cir.1986); see also United States v. Howell, 231 F.3d 615, 620 (9th Cir.2000). The determination of the district court that Friedlander’s mo*286tion to suppress was based on suspicion and conjecture is supported by the record,
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.